Appeal from order, Family Court, Bronx County (Annette L. Guarino, Ref.), entered on or about June 9, 2010, which directed that the subject children not be removed from the jurisdiction pending further proceedings in this matter concerning petitioner’s application for modification of a custody order to permit relocation of the children to Arkansas, unanimously dismissed as moot, without costs.
Application by petitioner’s assigned counsel to be relieved as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed the record and agree with counsel that there are no nonfrivolous issues which could be raised on this appeal, which was rendered moot when petitioner subsequently withdrew the petition. Concur—Andrias, J.P., Friedman, Catterson, Moskowitz and Román, JJ.